Bigelow, J.
It is conceded by the counsel for the defendant, that the gift of the intestate to the defendant would not be valid, if, at the time of making it, the donor was insolvent. It is also admitted, that the claim of Cottle, proved and allowed before the commissioners of insolvency, exceeds the entire amount of assets belonging to the estate of the intestate, including the property in question.
The proof and allowance of a claim against the estate of a deceased person before commissioners, and the acceptance and confirmation of such allowance by the judge of probate, under Eev. Sts. c. 68, are equivalent to a judgment; and a claim, thus proved and allowed, must be regarded as res adjudicata. Upon familiar principles, such judgment is binding and conclusive upon all persons who were parties or privies thereto, and cannot be impeached or again called in question by them. By the express terms of the statute, the executor or administrator is made party to the entire proceedings, having the right to appear and contest the claims offered for proof, and to appeal from the decision of the commissioners and have the claim tried and determined as at common law. In all this, the executor or administrator acts as the representative of the estate of the deceased, and in behalf of all those, who, as legatees or donees, have an ultimate interest in the property. The defendant, as donee causd mortis, took his title to the property, subject to the contingent right of the administrator to reclaim it upon the death of the intestate, and was bound to hold it and have it forthcoming when called for by the administrator, in case it was required for the payment of debts. Toller on Exrs. (4th ed.) 233; Tate v. Hilbert, 2 Ves. Jr. 111, 120; Hollands. Cruft, 20 Pick. 328.
It would seem to follow, that the rule of law, by which all persons, who are privies to a proceeding, are held bound by the judgment, is applicable to the defendant in this case. *354The term privity denotes mutual or successive relationship to the same rights of property; all persons, who are represented by a party to a legal proceeding, and claim through or under him, or in privity with him, are concluded by a judgment, equally with the party himself. 1 Greenl. Ev. § 523. The defendant, by virtue of the gift to him by the deceased, was in privity with the administrator as to the personal estate of the intestate, and was represented by him, in the proceeding by which the claim of the creditor was proved and allowed. He cannot now, therefore, in this suit, seek to set aside or impeach it. 1 Jarman on Wills, (1st Am. ed.) 23, note; Wood v. Medley, 1 Hagg. Eccl. R. 645.
This conclusion is strengthened by a consideration of the result which would follow from a different doctrine. If the defendant were allowed to resist the claim of the administrator to the property of the intestate in his hands, upon the ground alleged in this case, the debt proved and allowed by the commissioners, and confirmed by the judge of probate, would not be thereby annulled, but would still be a valid, subsisting claim. The judgment could not be set aside as against the estate of the intestate, in a collateral proceeding, and it would still be binding on the administrator, and upon the assets in his hands. It would then follow, that one portion of the personal estate of a deceased person would be applied to the payment of his debts, and another portion be wholly exempted therefrom; or the entire assets might be withheld from the payment of a judgment against the estate of the deceased, which was still unreversed and in full force.
There was no evidence at the trial, nor is it contended, that there was any fraud or collusion between the administrator and the creditor, Cottle, in regard to the proof or allowance of his claim before the commissioners. The alleged fraud consisted in proving the debt by false testimony procured by Cottle. We have not, therefore, particularly considered what the effect might be upon the rights of the parties, if such fraud and collusion were proved. One thing, however, is quite obvious. If the defendant has been injured by neglect, oi want of integrity and fidelity on the part of the adminis *355fcrator, he has an ample remedy by a suit upon his official bond.
This view of the case renders it unnecessary to consider the other point raised at the trial, and, according to the agreement of the parties, the defendant must be defaulted and the case sent to an assessor to determine the amount of damages.